 



EXHIBIT 10.16
Execution Copy
POST-RETIREMENT MEDICAL BENEFITS COVERAGE AGREEMENT
     THIS POST-RETIREMENT MEDICAL BENEFITS COVERAGE AGREEMENT (this “Agreement”)
is made and entered into by and between VCA Antech, Inc., a Delaware corporation
(the “Company”), and Arthur J. Antin, an individual (“Executive”) on the date or
dates shown opposite their signatures below, to be effective as of December 27,
2007, the date on which the Compensation Committee of the Board of Directors
approved the Agreement.
RECITALS
     WHEREAS, Executive has been an officer of the Company since its initial
formation over 20 years ago, and the Company is indebted to Executive’s
contributions to the Company; and
     WHEREAS, the Company and Executive desire that the Company continue to
provide medical benefits coverage to Executive and his family members after his
retirement from the Company.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the terms,
covenants and conditions contained herein, the parties hereto agree as follows:
     1. Continuing Medical Benefits Coverage.
          1.1. Following termination of Executive’s position as an employee of
the Company, at Executive’s option, the Company shall continue to provide
medical benefits coverage for Executive and his family (for all purposes of this
agreement, references to family or spouse shall include a registered domestic
partner) commencing on or after the date Executive attains (or in the case of
surviving family, would have attained) age 60, until the last to occur of
(a) Executive’s death, (b) the death of Executive’s spouse, or (c) the end of
the year in which occurs the attainment of age 25 by each of Executive’s
children; provided, however, that medical benefit coverage for each of
Executive’s children shall cease upon the end of the year in which such child’s
25th birthday occurs (unless such child is disabled, in which case coverage
shall continue), if earlier. Such medical benefits coverage shall be at least as
favorable as the most favorable level, type and basis of medical coverage
provided to Executive and his family at any time within five years before
termination of Executive’s employment with the Company. Upon Executive’s
eligibility for Medicare (or a similar program), Executive shall have the
option, but not the obligation, to enroll in Medicare (or such similar program).
If Executive or any eligible family member elects to enroll in such program,
then the Company’s obligation hereunder to such enrolled person shall be limited
thereafter to providing Medicare supplementary coverage, Lloyds policy and
Executive Edge Medical Reimbursement Insurance or substantially similar
policies.

 



--------------------------------------------------------------------------------



 



          1.2. The Company shall provide the medical benefits coverage described
in Section 1.1 through the Company-sponsored medical plans (including Executive
Edge Medical Reimbursement Insurance or a substantially similar policy);
provided that if the Company is unable to do so, then the Company shall secure
similar individual health insurance policies providing comparable benefits for
Executive and his family. If, however, the Company fails to secure such similar
health insurance policies, then Executive shall be entitled to obtain similar
individual health insurance policies providing comparable benefits for him and
his family, and the Company shall reimburse Executive for the cost of such
policies upon Executive’s submission of proof of his prior payment of the
premiums for such policies.
          1.3. Executive’s election to continue medical benefits coverage under
this Agreement is an alternative to statutory continuation coverage rights
provided by the Consolidated Omnibus Reconciliation Act of 1985 (COBRA), and
shall cause such statutory rights to permanently expire with respect to
Executive and Executive’s eligible family members.
     2. Code Section 409A Tax Gross-Up. If, by reason of a failure of any
provision of this Agreement to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), the continuation of medical benefits
coverage provided in Section 1 hereof is subject to taxation under Code
Section 409A(a)(1), then the Company shall pay to Executive an additional
payment (the “Gross-Up Payment”) equal to all federal, state and local taxes
incurred by Executive as a result of compensation paid or made available to
Executive by the Company, including the amount of additional taxes imposed due
to the Company’s payment of the initial taxes and interest under Code
Section 409A. The Company shall pay the entire Gross-Up Payment by the end of
Executive’s taxable year next following his taxable year in which Executive
remits the related taxes.
     3. Conditions to Coverage. Notwithstanding the provisions of Section 1.1
hereof, the obligation to provide medical benefits coverage under this Agreement
shall be subject to the following additional limitations and conditions.
          3.1. There shall be coordination of benefits where other medical
benefits coverage exists. The Company provided coverage is secondary to:
          (a) Another employer’s group medical plan in which Executive or an
eligible family member participates as an active employee;
          (b) Another employer’s group medical plan in which Executive or an
eligible family member is covered as the spouse or dependent of an active
employee;
          (c) Any individual medical benefits coverage under which Executive or
an eligible family member is covered; and
          (d) Medicare coverage.
          3.2. The coverage under this Agreement shall cease and Company shall
have no further obligation to provide medical benefits coverage to Executive or
to any eligible family member in the event that Executive directly or indirectly
causes any person or entity controlled by Executive:

2



--------------------------------------------------------------------------------



 



          (a) to induce or attempt to induce any employee of the Company or any
of its affiliates to leave the employ of the Company or any of its affiliates;
or
          (b) to induce or to attempt to induce any customer, supplier, vendor,
licensee, distributor, contractor or other business relation of the Company or
any of its affiliates to cease doing business with, or knowingly adversely alter
its business relationship with, the Company or any of its affiliates.
     4. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and cannot
be changed or terminated except in writing signed by both Executive and the
Company.
     5. Notices. All notices, requests and other communications (collectively,
“Notices”) given pursuant to this Agreement shall be in writing, and shall be
delivered by facsimile transmission with a copy delivered by personal service or
by United States first class, registered or certified mail (return receipt
requested), postage prepaid, addressed to the party at the address set forth
below:

     
If to the Company:
  VCA Antech, Inc.
 
  12401 West Olympic Boulevard
 
  Los Angeles, CA 90064-1022
 
  Attention: Board of Directors
 
  Facsimile No.: (310) 571-6701
 
   
If to Executive:
  Arthur J. Antin
 
  12401 West Olympic Boulevard
 
  Los Angeles, CA 90064-1022
 
  or
 
  the Executive’s address in the Company’s personnel records

     6. Governing Law. Except to the extent governed by the Employee Retirement
Income Security Act of 1974, as amended, this Agreement shall be governed by and
construed in accordance with the laws of the state of California, without regard
to its conflict of laws provisions.
     7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original, and all such
executed counterparts shall together constitute one Agreement.
     8. Severable Provisions. The provisions of this Agreement are severable,
and if any one or more provisions are determined to be judicially unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     9. Successors and Assigns. This Agreement and all obligations and benefits
of Executive and the Company hereunder shall bind and inure to the benefit of
Executive and the Company, their respective affiliates, and their respective
successors and assigns.

3



--------------------------------------------------------------------------------



 



     10. Amendments and Waivers. No amendment or waiver of any term or provision
of this Agreement shall be effective unless made in writing. Any written
amendment or waiver shall be effective only in the instance given and then only
with respect to the specific term or provision (or portion thereof) of this
Agreement to which it expressly relates, and shall not be deemed or construed to
constitute a waiver of any other term or provision (or portion thereof) waived
in any other instance. The failure by either party to enforce any rights
hereunder shall not be construed as a waiver of any rights of such party.
     11. Title and Headings. The titles and headings contained in this Agreement
are included for convenience only and form no part of the agreement between the
parties.
[Remainder of page is intentionally blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has signed this Agreement on the
date opposite their signature below.

                  VCA ANTECH, INC.
THE “COMPANY”    
 
           
Dated: February 25, 2008
  By:   /s/ Robert L. Antin    
 
     
 
Robert L. Antin, Chairman of the Board,
Chief Executive Officer & President    
 
                ACCEPTED AND AGREED TO:    
 
           
Dated: February 25, 2008
  /s/ Arthur J. Antin                   Arthur J. Antin, in his individual
capacity    

5